Title: James Madison to Andrew Stevenson, 10 February 1833
From: Madison, James
To: Stevenson, Andrew


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montpellier
                                
                                February 10. 1833.
                            
                        
                        Your favor of the 8th. instant, with the paper returned, was safely received. It may not be amiss for me to
                            say, that the opinions expressed in the letter, that Constitutional provisions, necessary and proper to defeat resistance
                            to the laws, ought not to be opposed, had no specific reference to the Bill depending, but was a general remark that
                            whatever Constitutional provisions might be necessary and proper for that purpose ought not to be opposed. I consider a
                            successful resistance to the laws as now attempted, if not immediately mortal to the Union, as at least a mortal wound to
                            it.
                        I hope it is well understood that my object in giving our two friends a sight of the paper was merely a
                            compliance with a wish indirectly conveyed by one, and a mark of respect for the other; and to intimate my views of the
                            subject without any bearing on theirs. I am well aware that in choosing between alternatives, they may have lights I do not
                            possess; and moreover that those in public trust may justly feel an obligation to respect the opinions of their
                            Constituents which is not imposed on a private Citizen.
                        I am sorry to learn that the prospect of a Conciliatory result to the deliberations of Congress is so little
                            encouraging. I wish it may not be found that Virginia will be caught in the trap with an Anti-tariff bait in it. If South
                            Carolina secedes it will be on the avowed grounds of her respect for the interposition of Virginia, and a reliance that
                            Virginia is to make a common cause with her throughout. In that event and a continuance of the tariff laws, the prospect
                            before us would be a rupture of the Union—a Southern Confederacy, mutual enmity with the Northern—the most dreadful
                            animosities and border wars springing from the case of Slaves—rival alliances abroad, standing armies at home to be
                            supported by internal taxes—and Federal Governments with powers of a more consolidating and Monarchical tendency than the
                            greatest jealousy has charged on the existing system.
                        I have just read Mr. Marshall’s speech, in the House of Delegates on Federal Relations. It is a very able
                            one, and a strong backer of your letter on the subject of Secession. The peroration is as beautiful, as its warning to
                            Virginia is solemn and impressive.
                        
                            
                                J. M.
                            
                        
                    